Exhibit 10.26

 

ARTICLE I

 

PURPOSE AND EFFECTIVE DATE

 

The purpose of the Hughes Supply, Inc. Nonqualified Deferred Compensation Plan
(“Plan”) is to aid Hughes Supply, Inc. and its subsidiaries in retaining and
attracting executive employees by providing them with tax deferred savings
opportunities. The Plan provides a select group of management and highly
compensated employees within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(ERISA), of Hughes Supply, Inc. with the opportunity to elect to defer receipt
of specified portions of compensation, and to have these deferred amounts
treated as if invested in specified hypothetical investment benchmarks. The Plan
shall be effective as of March 1, 2002.

 

ARTICLE II

 

DEFINITIONS

 

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

 

Section 2.01 Administrative Committee. “Administrative Committee” means the
committee appointed by the Compensation Committee of the Board.

 

Section 2.02 Base Salary. “Base Salary” means the base rate of cash compensation
paid by the Company to or for the benefit of a Participant for services rendered
or labor performed while a Participant, including base pay a Participant could
have received in cash in lieu of (A) deferrals pursuant to Section 4.02 and (B)
contributions made on his behalf to any qualified plan maintained by the Company
or to any cafeteria plan under Section 125 of the Internal Revenue Code
maintained by the Company.

 

Section 2.03 Base Salary Deferral. “Base Salary Deferral” means the amount of a
Participant’s Base Salary which the Participant elects to have withheld on a
pre-tax basis from his Base Salary and credited to his Deferral Account pursuant
to Section 4.02.

 

Section 2.04 Beneficiary. “Beneficiary” means the person, persons or entity
designated by the Participant to receive any benefits payable under the Plan
pursuant to Article X.

 

Section 2.05 Board. “Board” means the Board of Directors of Hughes Supply, Inc.

 

Section 2.06 Bonus. “Bonus” means any cash bonus paid by the Company.

 

Section 2.07 Change in Control. For purposes of this Plan, a “Change in Control”
shall be deemed to have occurred as of the first day any one or more of the
following conditions shall have been satisfied:

 

(A) any person or group (within the meaning of Section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of 25% or more of either (i) the then outstanding shares of common stock of
Hughes Supply, Inc. or (ii) the combined voting power of the then outstanding
voting securities of Hughes Supply, Inc. entitled to vote generally in the
election of directors, provided that the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from Hughes Supply,
Inc. (excluding any acquisition by virtue of the exercise of a conversion
privilege), (ii) any acquisition by Hughes Supply, Inc.; (iii) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by
Hughes

 

1



--------------------------------------------------------------------------------

Supply, Inc., or any corporation controlled by Hughes Supply, Inc., or (iv) any
acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if following such reorganization, merger or consolidation the
conditions described in clause (iii) of paragraph (c) below are met;

 

(B) individuals who, as of March 1, 2002, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to March
1, 2002, whose election, or nomination for election by Hughes Supply, Inc.’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or

 

(C) the stockholders of Hughes Supply, Inc. approve: (i) a plan of complete
liquidation of Hughes Supply, Inc.; or (ii) an agreement for the sale or
disposition of all or substantially all of Hughes Supply, Inc.’s assets; or
(iii) a merger, consolidation, or reorganization of Hughes Supply, Inc. with or
involving any other corporation, limited liability entity or similar person,
other than a merger, consolidation, or reorganization that would result in the
voting securities of Hughes Supply, Inc. outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least seventy-five percent
(75%) of the combined voting power of the voting securities of Hughes Supply,
Inc. (or such surviving entity) outstanding immediately after such merger,
consolidation, or reorganization.

 

Section 2.08 Code. “Code” means the Internal Revenue Code of 1986, as amended.
References to any provision of the Code or regulation (including a proposed
regulation) thereunder shall include any successor provisions or regulations.

 

Section 2.09 Common Stock. “Common Stock” means the common stock of Hughes
Supply, Inc.

 

Section 2.10 Company. “Company” means Hughes Supply, Inc., its successors or
affiliated organizations authorized by the Board or the Compensation Committee
to participate in the Plan and any organization into which or with which Hughes
Supply, Inc. may merge or consolidate or to which all or substantially all of
its assets may be transferred.

 

Section 2.11 Compensation Committee. “Compensation Committee” means the
Compensation Committee of the Board.

 

Section 2.12 Consideration Shares. “Consideration Shares” means shares of Common
Stock owned by a Participant for six months or longer.

 

Section 2.13 Deferral Account. “Deferral Account” means the account maintained
on the books of the Administrative Committee for each Participant pursuant to
Article VII.

 

Section 2.14 Deferral Period. “Deferral Period” is defined in Section 4.02.

 

Section 2.15 Deferred Amount. “Deferred Amount” is defined in Section 4.02.

 

2



--------------------------------------------------------------------------------

Section 2.16 Reserved for future use.

 

Section 2.17 Disability. “Disability” means eligibility for disability benefits
under the terms of the Company’s Long-Term Disability Plan.

 

Section 2.18 Eligible Compensation. “Eligible Compensation” means any Base
Salary, Incentive Compensation or Bonuses otherwise payable, or Restricted Stock
Grants and/or Gain Shares recognizable as taxable income with respect to a Plan
Year that the Administrative Committee deems eligible for deferral under the
Plan.

 

Section 2.19 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

 

Section 2.20 Excess 401(k) Contribution. “Excess 401(k) Contribution” means a
deferral into the Plan by a Participant of Savings Plan Compensation that such
Participant would have been able to defer into The Hughes Supply Inc. Cash or
Deferred Profit Sharing Plan and Trust but for limitations imposed by the Code.

 

Section 2.21 Form of Payment. “Form of Payment” means payment in one lump sum or
in substantially equal annual installments of up to 15 years.

 

Section 2.22 Gain Share Account. “Gain Share Account” means the account
maintained on the books by the Administrative Committee for the Participant of
the number of Phantom Share Units related to Gain Shares, adjusted for
hypothetical gains, earnings, dividends, stock splits, losses, distributions,
withdrawals and other similar activities.

 

Section 2.23 Gain Shares. “Gain Shares” means the shares of Common Stock so
determined under Section 5.05 as resulting from the exercise of any Option
pursuant to Article V.

 

Section 2.24 Hardship Withdrawal. “Hardship Withdrawal” means the early payment
of all or part of the balance in a Deferral Account(s), Gain Share Account(s),
and Restricted Stock Account(s) in the event of an Unforeseeable Emergency.

 

Section 2.25 Hypothetical Investment Benchmark. “Hypothetical Investment
Benchmark” shall mean the phantom investment benchmarks that are used to measure
the return credited to a Participant’s Deferral Account.

 

Section 2.26 Incentive Compensation. “Incentive Compensation” means the amount
awarded to a Participant for a Plan Year under any incentive plan maintained by
the Company, determined to be eligible for deferral by the Administrative
Committee.

 

Section 2.27 Incentive Deferral. “Incentive Deferral” means the amount of a
Participant’s Incentive Compensation or Bonus which the Participant elects to
have withheld on a pre-tax basis from his Incentive Compensation or Bonus and
credited to his Deferral Account pursuant to Section 4.02.

 

Section 2.28 Matching Contribution. “Matching Contribution” means the amount of
annual matching contribution that the Company may make to the Plan pursuant to
Section 9.02.

 

Section 2.29 Option. “Option” means a nonqualified stock option to purchase
shares of Common Stock under the Hughes Supply, Inc. 1997 Executive Stock Option
Plan.

 

Section 2.30 Participant. “Participant” means any individual who is eligible or
makes an election to participate in this Plan and who elects to participate by
filing a Participation Agreement as provided in Article IV, a Stock Option Gain
Deferral Agreement as provided in Article V, or a Restricted Stock Deferral
Agreement as provided in Article VI.

 

3



--------------------------------------------------------------------------------

Section 2.31 Participation Agreement. “Participation Agreement” means an
agreement filed by a Participant in accordance with Article IV.

 

Section 2.32 Phantom Share Units. “Phantom Share Units” means units of deemed
investment in shares of Hughes Supply, Inc. Common Stock so determined under
Sections 5.06 & 6.04.

 

Section 2.33 Plan Year. “Plan Year” means a twelve-month period beginning
February 1 and ending the following January 31.

 

Section 2.34 Restricted Stock. “Restricted Stock” means the shares of Common
Stock so determined under Article VI.

 

Section 2.35 Restricted Stock Account. “Restricted Stock Account” means the
account maintained on the books by the Administrative Committee for the
Participant of the number of Phantom Share Units related to Restricted Stock
Shares, adjusted for hypothetical gains, earnings, dividends, stock splits,
losses, distributions, withdrawals and other similar activities.

 

Section 2.36 Restricted Stock Deferral Agreement. “Restricted Stock Deferral
Agreement” means an agreement filed by a Participant in accordance with Article
VI to defer receipt of Restricted Stock upon vesting under the Hughes Supply,
Inc. 1997 Executive Stock Option Plan.

 

Section 2.37 Retirement. “Retirement” means retirement of a Participant from the
Company after attaining age 55.

 

Section 2.38 Savings Plan Compensation. “Savings Plan Compensation” has the same
meaning as the term “Compensation” in The Hughes Supply, Inc. Cash or Deferred
Profit Sharing Plan and Trust, disregarding limitations imposed by Section
401(a)(17) of the Code.

 

Section 2.39 Stock Option Gain Deferral Agreement. “Stock Option Gain Deferral
Agreement” means an agreement filed by a Participant in accordance with Article
V to defer receipt of Gain Shares from the exercise of an Option.

 

Section 2.40 Reserved for Future Use.

 

Section 2.41 Reserved for Future Use.

 

Section 2.42 Reserved for Future Use.

 

Section 2.43 Reserved for Future Use.

 

Section 2.44 Termination of Employment. “Termination of Employment” means the
cessation of a Participant’s services as a full-time employee of the Company for
any reason other than Retirement.

 

4



--------------------------------------------------------------------------------

Section 2.45 Unforeseeable Emergency. “Unforeseeable Emergency” means severe
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant or a dependent of the Participant, loss
of the Participant’s property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant.

 

Section 2.46 Valuation Date. “Valuation Date” means the last day of each
calendar month or such other date as the Administrative Committee in its sole
discretion may determine.

 

ARTICLE III

 

ADMINISTRATION

 

Section 3.01 Compensation Committee and Administrative Committee Duties. This
Plan shall be administered by the Compensation Committee. A majority of the
members of the Compensation Committee shall constitute a quorum for the
transaction of business. All resolutions or other action taken by the
Compensation Committee shall be by a vote of a majority of its members present
at any meeting or, without a meeting, by an instrument in writing signed by all
its members. Members of the Compensation Committee may participate in a meeting
of such committee by means of a conference telephone or similar communications
equipment that enables all persons participating in the meeting to hear each
other, and such participation in a meeting shall constitute presence in person
at the meeting and waiver of notice of such meeting. The Compensation Committee
shall be responsible for the administration of this Plan and shall have all
powers necessary to administer this Plan, including discretionary authority to
determine eligibility for benefits and to decide claims under the terms of this
Plan, except to the extent that any such powers are vested in any other person
administering this Plan by the Compensation Committee. The Compensation
Committee may from time to time establish rules for the administration of this
Plan, and it shall have the exclusive right to interpret this Plan and to decide
any matters arising in connection with the administration and operation of this
Plan. All rules, interpretations and decisions of the Compensation Committee
shall be conclusive and binding on the Company, Participants and Beneficiaries.

 

The Compensation Committee has delegated to the Administrative Committee
responsibility for performing certain administrative and ministerial functions
under this Plan. The Administrative Committee shall be responsible for
determining in the Hypothetical Investment Benchmarks, distribution of Deferred
Amounts, distribution of Gain Share Accounts, distribution of Restricted Stock
Accounts, determination of account balances, crediting of hypothetical earnings
and debiting of hypothetical losses and of distributions, in-service
withdrawals, deferral elections and any other duties concerning the day-to-day
operation of this Plan, other than the amount of the Matching Contribution as
set forth in Section 9.02. The Compensation Committee shall have discretion to
delegate to the Administrative Committee such additional duties as it may
determine. The Administrative Committee may designate one of its members as a
chairperson and may retain and supervise outside providers, third party
administrators, record keepers and professionals (including in-house
professionals) to perform any or all of the duties delegated to it hereunder.

 

Neither the Compensation Committee nor a member of the Board nor any member of
the Administrative Committee shall be liable for any act or action hereunder,
whether of omission or commission, by any other member or employee or by any
agent to whom duties in connection with the administration of this Plan have
been delegated or for anything done or omitted to be done in connection with
this Plan. The Compensation Committee and the Administrative Committee shall
keep records of all of their respective proceedings and the Administrative
Committee shall keep records of all payments made to Participants or
Beneficiaries and payments made for expenses or otherwise.

 

5



--------------------------------------------------------------------------------

The Company shall, to the fullest extent permitted by law, indemnify each
director, officer or employee of the Company (including the heirs, executors,
administrators and other personal representatives of such person), each member
of the Compensation Committee and Administrative Committee against expenses
(including reasonable attorneys’ fees), judgments, fines, amounts paid in
settlement, actually and reasonably incurred by such person in connection with
any threatened, pending or actual suit, action or proceeding (whether civil,
criminal, administrative or investigative in nature or otherwise) in which such
person may be involved by reason of the fact that he or she is or was serving
this Plan in any capacity at the request of the Company, the Compensation
Committee or Administrative Committee.

 

Any expense incurred by the Company, the Compensation Committee or the
Administrative Committee relative to the administration of this Plan shall be
paid by the Company and/or, prior to a Change in Control, may be deducted from
the Deferral Accounts of the Participants as determined by the Compensation
Committee.

 

Section 3.02 Claim Procedure. If a Participant or Beneficiary makes a written
request alleging a right to receive payments under this Plan or alleging a right
to receive an adjustment in benefits being paid under this Plan, such actions
shall be treated as a claim for benefits. All claims for benefits under this
Plan shall be sent to the Administrative Committee. If the Administrative
Committee determines that any individual who has claimed a right to receive
benefits, or different benefits, under this Plan is not entitled to receive all
or any part of the benefits claimed, the Administrative Committee shall inform
the claimant in writing of such determination and the reasons therefore in terms
calculated to be understood by the claimant. The notice shall be sent within 90
days of the claim unless the Administrative Committee determines that additional
time, not exceeding 90 days, is needed and so notifies the Participant. The
notice shall make specific reference to the pertinent Plan provisions on which
the denial is based, and shall describe any additional material or information
that is necessary. Such notice shall, in addition, inform the claimant of the
procedure that the claimant should follow to take advantage of the review
procedures set forth below in the event the claimant desires to contest the
denial of the claim. The claimant may within 90 days thereafter submit in
writing to the Administrative Committee a notice that the claimant contests the
denial of his or her claim and desires a further review by the Compensation
Committee. The Compensation Committee shall within 60 days thereafter review the
claim and authorize the claimant to review pertinent documents and submit issues
and comments relating to the claim to the Compensation Committee. The
Compensation Committee will render a final decision on behalf of the Company
with specific reasons therefor in writing and will transmit it to the claimant
within 60 days of the written request for review, unless the Chairperson of the
Compensation Committee determines that additional time, not exceeding 60 days,
is needed, and so notifies the Participant. If the Administrative Committee
fails to respond to a claim filed in accordance with the foregoing within 60
days or any such extended period, the Company shall be deemed to have denied the
claim.

 

ARTICLE IV

 

PARTICIPATION

 

Section 4.01 Participation. Participation in the Plan shall be limited to
executives who (i) are members of a select group of management and highly
compensated employees within the meaning of ERISA sections 201(2), 301(a)(3) and
401(a)(1); (ii) meet such eligibility criteria as the Compensation Committee
shall establish from time to time, and (iii) elect to participate in this Plan
by filing a Participation Agreement, a Stock Option Gain Deferral Agreement,
and/or a Restricted Stock Deferral Agreement with the Administrative Committee.
Except as provided in Section 4.03, a Participation Agreement must be filed
prior to the December 31st immediately preceding the Plan Year for which it is
effective; provided, however that in the first year in which an individual first
becomes eligible to participate in the Plan, the newly eligible Participant may
make an election to defer Base Salary for services to be performed subsequent to
the election

 

6



--------------------------------------------------------------------------------

and for Incentive Compensation or Bonuses not yet determined and payable within
30 days after the date the individual becomes eligible to participate. The
Administrative Committee shall have the discretion to establish special
deadlines regarding the filing of Participation Agreements.

 

Section 4.02 Contents of Participation Agreement. Subject to Article IX, each
Participation Agreement shall set forth: (i) the amount of Base Salary, Bonuses,
Incentive Compensation and Excess 401(k) Contributions for the Plan Year or
performance period to which the Participation Agreement relates that is to be
deferred under the Plan (the “Deferred Amount”), expressed as either a dollar
amount or a percentage of the Base Salary, Bonus, and/or Incentive Compensation
for such Plan Year or performance period and/or any Excess 401(k) Contributions
that the Participant wishes to make; (ii) the period after which payment of the
Deferred Amount is to be made or begin to be made (the “Deferral Period”), which
shall be the earlier of (A) a number of full years, not less than three, (B) the
period ending upon the Retirement or prior Termination of Employment of the
Participant, and (iii) the Form of Payment.

 

Section 4.03 Modification or Revocation of Election by Participant. A
Participant may not change the amount of his Base Salary Deferrals during a Plan
Year. However, a Participant may discontinue a Base Salary Deferral election at
any time by filing, on such forms and subject to such limitations and
restrictions as the Administrative Committee may prescribe in its discretion, a
revised Participation Agreement with the Administrative Committee. If approved
by the Administrative Committee, revocation shall take effect as soon as
possible following its filing. If a Participant discontinues a Base Salary
Deferral election during a Plan Year, he will not be permitted to elect to make
Base Salary Deferrals again until the later of the first day of the next Plan
Year or six months from the date of discontinuance. In addition, the Deferral
Period may be extended if an amended Participation Agreement is filed with the
Administrative Committee at least one full calendar year before the Deferral
Period (as in effect before such amendment) ends. Under no circumstances may a
Participant’s Participation Agreement be made, modified or revoked
retroactively, nor may a deferral period be shortened or reduced.

 

ARTICLE V

 

STOCK OPTION GAIN DEFERRALS

 

Section 5.01 In General. Subject to provisions of this Article V, Participants
may elect to defer receipt and distribution of the gain related to the exercise
of Options and resulting Gain Shares until the end of an elected Deferral Period
by filing a Stock Option Gain Deferral Agreement with the Administrative
Committee. The stock option gain deferral features of the Plan are effective for
deferral elections made on or after March 1, 2002.

 

Section 5.02 Timing of Filing Stock Option Gain Deferral Agreement. A Stock
Option Gain Deferral Agreement must be filed at least six months prior to the
Date of Exercise, prior to the calendar year in which occurs the Date of
Exercise, and no later than the day before the first day of the six month period
ending on the Option Expiration Date. An Option with respect to which a Stock
Option Gain Deferral Agreement has been filed may not be exercised prior to the
dates specified in the preceding sentence. The Administrative Committee shall
have the discretion to establish special deadlines regarding the filing of Stock
Option Gain Deferral Agreements.

 

Section 5.03 Contents of Stock Option Gain Deferral Agreement. Each Stock Option
Gain Deferral Agreement shall set forth: (i) the number of Options to be
exercised in connection with the deferrals hereunder; (ii) the date of grant of
the Options; (iii) the Deferral Period ; (iv) any other item determined to be
appropriate by the Administrative Committee. A Participant may elect to defer
gain in increments of 25%, 50%, 75% or 100% of the number of Gain Shares
resulting from Options exercised on any one date of exercise.

 

7



--------------------------------------------------------------------------------

Section 5.04 Manner of Exercising Option Shares. A Participant who desires to
exercise an Option and to defer current receipt and distribution of the related
Gain Shares must follow the procedures and requirements that are applicable to
the Option under the Hughes Supply, Inc. 1997 Executive Stock Option Plan,
including the procedures and requirements relating to the exercise of an Option;
provided, however, that in the case of a deferral of Gain Shares under this
Plan, the Participant shall only be permitted to tender Consideration Shares to
pay the entire exercise price for any such Option exercised. Notwithstanding the
foregoing, the Administrative Committee may in its discretion accept the
Participant’s attestation that he or she owns the number of Consideration Shares
necessary to effectuate the stock swap contemplated hereunder.

 

Section 5.05 Determination of Gain Shares. Upon exercise of an Option, the Gain
Shares from which the Participant has elected to defer hereunder shall be
determined as follows: (i) the aggregate exercise price for all exercised Option
shares shall be determined; (ii) the number of Consideration Shares needed to
pay the exercise price for such Option shares shall be determined; (iii) the
difference between the number of exercised Option shares and the number of
Consideration Shares shall be the number of Gain Shares resulting from such
exercise. Any fractional Gain Share that results from the computations hereunder
shall be rounded up to the nearest whole number.

 

Section 5.06 Conversion of Gain Shares to Phantom Share Units. As of the Date of
Exercise, Gain Shares shall be converted to Phantom Share Units by dividing the
amount of the aggregate fair market value of the Gain Shares as of the date of
exercise by the fair market value of one share of Common Stock as of the date of
exercise. The resulting number of Phantom Share Units shall be credited to the
Participant’s Gain Share Account. Any fractional Phantom Share Unit that results
from the computations hereunder shall be rounded up to the nearest whole number.

 

Section 5.07 Changes to the Stock Option Gain Deferral Agreement. A Stock Option
Gain Deferral Agreement may not be amended or revoked after the day on which it
is filed with the Administrative Committee, except that the Deferral Period may
be extended if an amended Stock Option Gain Deferral Agreement is filed with the
Administrative Committee at least one full calendar year before the Deferral
Period (as in effect before such amendment) ends.

 

Section 5.08 Failure to Properly Exercise. If a Participant makes a valid
election under this Article V to defer Gain Shares and if the Option expires
without a proper exercise of the Option by the Participant or if the Participant
fails to properly tender or attest to the Consideration Shares by the last day
of the Option term, the Participant shall forfeit any opportunity to exercise
the Option and the Option shall be canceled as of the end of the last business
day of the Option term, according to the terms of the Hughes Supply, Inc. 1997
Executive Stock Option Plan.

 

Section 5.09 Delivery of Gain and Restricted Stock Shares. The gain and
restricted stock shares may be physically delivered to a rabbi trustee or
delivered to such other entity as may be designated by the Administrative
Committee for safe keeping.

 

ARTICLE VI

 

RESTRICTED STOCK DEFERRALS

 

Section 6.01 In General. Subject to provisions of this Article VI, Participants
may elect to defer receipt of Restricted Stock shares until the end of an
elected Deferral Period by filing a Restricted Stock Deferral Agreement with the
Administrative Committee. The restricted stock deferral features of the Plan are
effective for deferral elections made on or after March 1, 2002.

 

Section 6.02 Timing of Filing Restricted Stock Deferral Agreement. A Restricted
Stock Deferral Agreement must be filed at least six months prior to the vesting
of such Restricted Stock. The Administrative Committee shall have the discretion
to establish special deadlines regarding the filing of Restricted Stock Deferral
Agreements.

 

8



--------------------------------------------------------------------------------

Section 6.03 Contents of Restricted Stock Deferral Agreement. Each Restricted
Stock Deferral Agreement shall set forth: (i) the number of shares to be
deferred hereunder; (ii) the Deferral Period ; (iii) any other item determined
to be appropriate by the Administrative Committee.

 

Section 6.04 Conversion of Restricted Stock to Phantom Share Units. As of the
date of vesting Restricted Stock shall be converted to Phantom Share Units by
dividing the amount of the aggregate fair market value of the Restricted Stock
as of the date of vesting by the Fair Market Value of one share of Common Stock
as of the date of exercise. The resulting number of Phantom Share Units shall be
credited to the Participant’s Restricted Stock Account. Any fractional Phantom
Share Unit that results from the computations hereunder shall be rounded up to
the nearest whole number.

 

Section 6.05 Changes to the Restricted Stock Deferral Agreement. A Restricted
Stock Deferral Agreement may not be amended or revoked after the day on which it
is filed with the Administrative Committee, except that the Deferral Period may
be extended if an amended Restricted Stock Deferral Agreement is filed with the
Administrative Committee at least one full calendar year before the Deferral
Period (as in effect before such amendment) ends.

 

Section 6.06 Delivery of Restricted Stock Shares. The restricted stock shares
may be physically delivered to a rabbi trustee or delivered to such other entity
as may be designated by the Administrative Committee for safe keeping.

 

ARTICLE VII

 

DEFERRED COMPENSATION

 

Section 7.01 Elective Deferred Compensation. The Deferred Amount of a
Participant with respect to each Plan Year of participation in the Plan shall be
credited by the Administrative Committee to the Participant’s Deferral Account
as and when such Deferred Amount would otherwise have been paid to the
Participant. To the extent that the Company is required to withhold any taxes or
other amounts from the Deferred Amount pursuant to any state, Federal or local
law, such amounts shall be taken out of other compensation eligible to be paid
to the Participant that is not deferred under this Plan.

 

Section 7.02 Vesting of Deferral Account. A Participant shall be 100% vested in
his/her Deferral Account at all times.

 

Section 7.03 Reserved for Future Use.

 

Section 7.04 Reserved for Future Use.

 

Section 7.05 Reserved for Future Use.

 

Section 7.06 Reserved for Future Use.

 

9



--------------------------------------------------------------------------------

ARTICLE VIII

 

MAINTENANCE AND INVESTMENT OF ACCOUNTS

 

Section 8.01 Maintenance of Accounts. Separate Deferral Accounts, Restricted
Stock Accounts and Gain Share Accounts shall be maintained for each Participant.
More than one Deferral Account, Restricted Stock Account and Gain Share Account
may be maintained for a Participant as necessary to reflect (a) various
Hypothetical Investment Benchmarks and/or (b) separate Participation Agreements
or other election forms specifying different Deferral Periods and/or forms of
payment. A Participant’s Deferral Account(s), Restricted Stock Account(s) and
Gain Share Account(s) shall be utilized solely as a device for the measurement
and determination of the amounts to be paid to the Participant pursuant to this
Plan, and shall not constitute or be treated as a trust fund of any kind. The
Administrative Committee shall determine the balance of each Deferral Account,
Restricted Stock Account and Gain Share Account, as of each Valuation Date, by
adjusting the balance of such Deferral Account, Restricted Stock Account and
Gain Share Account as of the immediately preceding Valuation Date to reflect
changes in the value of the deemed investments thereof, credits and debits
pursuant to Section 8.03 distributions pursuant to Article IX with respect to
such Deferral Account, Restricted Stock Account and Gain Share Account since the
preceding Valuation Date.

 

Section 8.02 Reserved for Future Use.

 

Section 8.03 Hypothetical Investment Benchmarks. (A) Each Participant shall be
entitled to direct the manner in which his/her Deferral Accounts will be deemed
to be invested, selecting among the Hypothetical Investment Benchmarks specified
in Appendix A hereto, as amended by the Administrative Committee from time to
time, and in accordance with such rules, regulations and procedures as the
Administrative Committee may establish from time to time.

 

(B) (i) The Hypothetical Investment Benchmarks available for Deferral Accounts
from time to time may include a “Hughes Supply, Inc. Share Fund.” The Hughes
Supply, Inc. Share Fund shall consist of deemed investments in shares of Hughes
Supply, Inc. Common Stock. Amounts that are deemed to be invested in the Hughes
Supply, Inc. Share Fund shall be converted into Phantom Share Units based upon
the fair market value of the Common Stock as of the date(s) the amounts are to
be credited to a Deferral Account, Restricted Stock Account, or Gain Share
Account. To the extent that a participant elects to defer receipt of restricted
stock pursuant to the terms of the Plan, such deferred stock will be deemed
invested in the Hughes Supply, Inc. Share Fund, and may not be deemed invested
in other Hypothetical Investment Benchmarks until such time as the
Administrative Committee deems a Participant may allocate amounts credited to
the Hughes Supply, Inc. Share Fund to one or more of the other Hypothetical
Investment Benchmarks under the Plan. The portion of any Deferral Account that
is invested in the Hughes Supply, Inc. Share Fund shall be credited, as of each
Valuation Date, with additional Phantom Share Units of Common Stock with respect
to dividends paid on the Common Stock with record dates during the period
beginning on the day after the most recent preceding Valuation Date and ending
on such Valuation Date.

 

(ii) When a reallocation or a distribution of all or a portion of a Deferral
Account that is invested in the Hughes Supply, Inc. Share Fund is to be made,
the balance in such a Deferral Account shall be determined by multiplying the
fair market value of one share of Common Stock on the most recent Valuation Date
preceding the date of such reallocation or distribution by the number of Phantom
Share Units to be reallocated or distributed. Upon a lump sum distribution, the
amounts in the Hughes Supply, Inc. Share Fund shall be distributed in the form
of cash having a value equal to the fair market value of a comparable number of
actual shares of Common Stock, or a combination thereof, as determined by the
Administrative Committee.

 

10



--------------------------------------------------------------------------------

(iii) In the event of a stock dividend, split-up or combination of the Common
Stock, merger, consolidation, reorganization, recapitalization, or other change
in the corporate structure or capitalization affecting the Common Stock, such
that an adjustment is determined by the Administrative Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Plan, then the
Administrative Committee may make appropriate adjustments to the number of
deemed shares credited to any Deferral Account. The determination of the
Administrative Committee as to such adjustments, if any, to be made shall be
conclusive.

 

(iv) Notwithstanding any other provision of this Plan, the Administrative
Committee shall adopt such procedures as it may determine are necessary to
ensure that with respect to any Participant who is actually or potentially
subject to Section 16(b) of the Securities Exchange Act of 1934, as amended, the
crediting of deemed shares to his or her Deferral Account is not deemed to be a
non-exempt purchase for purposes of such Section 16(b), including without
limitation requiring that no shares of Common Stock or cash relating to such
deemed shares may be distributed for six months after being credited to such
Deferral Account.

 

Section 8.04 Statement of Accounts. The Administrative Committee shall submit to
each Participant quarterly statements of his/her Deferral Account(s), Restricted
Stock Accounts and/or Gain Share Accounts(s) in such form as the Administrative
Committee deems desirable, setting forth the balance to the credit of such
Participant in his/her Deferral Account(s) and/or Gain Share Account(s) and/or
Restricted Stock Account(s) as of the end of the most recently completed
quarter.

 

ARTICLE IX

 

BENEFITS

 

Section 9.01 Time and Form of Payment. The Company shall pay (in the form and
method described in this Article 9) to the Participant the balance of the
Participant’s Deferral Account, Restricted Stock Account and Gain Share Account
in the Form of Payment elected by the Participant in the applicable
Participation Agreement, Restricted Stock Deferral Agreement, or Stock Option
Gain Deferral Agreement. The Participant’s Deferral Account and Restricted Stock
Account (determined as of the most recent Valuation Date preceding the end of
the Deferral Period) shall be paid in cash, regardless of the Form of Payment
selected by the Participant. If the Participant’s Form of Payment from his
Deferral Account or Restricted Stock Account is in installments, the Company
shall make annual cash payments from such Deferral Account and/or Restricted
Stock Account in an amount equal to (i) the balance of such Deferral Account
and/or Restricted Stock Account (determined as of the most recent Valuation Date
preceding the installment payment date), multiplied by (ii) a fraction, the
numerator of which is one and the denominator of which is the number of
remaining installments (including the installment being paid). The first such
installment shall be paid as soon as practicable after the end of the Deferral
Period and each subsequent installment shall be paid on or about the anniversary
of such first payment. Each such installment shall be deemed made on a pro rata
basis from each of the different deemed investments of the Deferral Account and
Restricted Stock Account (if there are in fact more than one such deemed
investment). The Participant’s Gain Share Account shall be paid only in the form
of actual shares of Common Stock. If the Form of Payment from the Gain Share
Account is installments, each such installment shall be substantially equal
during the term of the installment period.

 

Section 9.02 Matching Contribution. Unless determined otherwise by the
Compensation Committee, each Participant may receive a Matching Contribution to
be determined by the Compensation Committee . Matching Contributions will be
credited to the Participant’s Deferral Account as of the date Company matching
contributions would be contributed to the Hughes Supply, Inc. Cash or Deferred
Profit Sharing Plan and Trust. Notwithstanding the foregoing, prior to a Change
in Control, if the Compensation Committee so determines, the amount of the

 

11



--------------------------------------------------------------------------------

Matching Contribution may vary from payroll period to payroll period throughout
the Plan Year, may be based on a formula which takes into account compensation
other than that which is set forth above, and otherwise may be subject to
maximum or minimum limitations different than those set forth above. The
Matching Contribution shall be invested among the same Hypothetical Investment
Benchmarks as defined in 8.03 in the same proportion as the elections made by
the participant governing the deferrals of the participant to which the Matching
Contribution relates. Subject to Sections 9.01, 9.07. 9.08 and 9.09, the
Matching Contribution shall be distributed to the participant according to the
Form of Payment election made by the participant governing his/her deferrals and
will vest according to the provisions governing matching contributions in the
Hughes Supply, Inc. Cash or Deferred Profit Sharing Plan and Trust.

 

Section 9.03 Retirement. Subject to Sections 9.01, 9.07, 9.08 and 9.09 hereof,
if a Participant has elected to have the balance of his/her Deferral Account,
Restricted Stock Account or Gain Share Account distributed upon Retirement, the
account balance of the Participant (determined as of the most recent Valuation
Date preceding such Retirement) shall be distributed upon Retirement in the Form
of Payment as elected in the Participant Agreement, Restricted Stock Deferral
Agreement or Stock Option Gain Deferral Agreement, and in the form of cash or
actual shares of Common Stock as provided in Section 9.01 above. In the event a
Participant has elected an installment Form of Payment upon Retirement and dies
prior to the receipt of all such installments, the Beneficiary shall have the
right to request a lump sum distribution of the remaining installments, but such
right shall be subject to the approval and consent of the Administrative
Committee, in its discretion.

 

Section 9.04 In-Service Distributions. Subject to Sections 9.01, 9.07, 9.08 and
9.09 hereof, if a Participant has elected to defer Eligible Compensation under
the Plan for a stated number of years, the account balance of the Participant
(determined as of the most recent Valuation Date preceding such Deferral Period)
shall be distributed in the Form of Payment as elected in the Participant
Agreement, Restricted Stock Deferral Agreement or Stock Option Gain Deferral
Agreement, and in the form of cash or actual shares of Common Stock as provided
in Section 9.01 above. In the event a Participant has elected an installment
Form of Payment for his/her in-service distribution and dies prior to the
receipt of all such installments, the Beneficiary shall have the right to
request a lump sum distribution of the remaining installments, but such right
shall be subject to the approval and consent of the Administrative Committee, in
its discretion.

 

Section 9.05 Reserved for Future Use.

 

Section 9.06 Reserved for Future Use.

 

Section 9.07 Other Than Retirement. Notwithstanding the provisions of Sections
9.03 and 9.04 hereof and any Participation Agreement, Restricted Stock Deferral
Agreement, Stock Option Gain Deferral Agreement and/or other election form
executed by the Participant, if prior to Retirement or commencement of an
in-service distribution the Participant (i) dies, (ii) has a Termination of
Employment, or (iii) suffers a Disability, the Company shall pay the remaining
account balance (determined as of the most recent Valuation Date preceding such
event) to the Participant or his/her Beneficiary or Beneficiaries (as the case
may be) in a lump sum in cash only with respect to his/her Deferral Account and
Restricted Stock Account and with respect to the Participant’s Gain Share
Account, in the form of actual shares of Common Stock only.

 

Section 9.08 Hardship Withdrawals. Notwithstanding the provisions of Section
9.01 and any Participation Agreement, Restricted Stock Deferral Agreement, Stock
Option Gain Deferral Agreement and/or other election form executed by the
Participant, a Participant shall be entitled to an early, lump sum payment in
cash (with respect to his/her Deferral Account and Restricted Stock Account) or
in the form of actual shares of Common Stock only (with respect to the
Participant’s Gain Share Account) of all or part of the balance in his/her
Deferral Account, or Restricted Stock Account or Gain Share Account in the event
of an Unforeseeable Emergency, in

 

12



--------------------------------------------------------------------------------

accordance with this Section 9.08. A distribution pursuant to this Section 9.08
may be made only to the extent reasonably needed to satisfy the Unforeseeable
Emergency need, and may not be made if such need is or may be relieved (i)
through reimbursement or compensation by insurance or otherwise, (ii) by
liquidation of the Participant’s assets to the extent such liquidation would not
itself cause severe financial hardship, or (iii) by cessation of participation
in the Plan. An application for an early payment under this Section 9.08 shall
be made to the Administrative Committee in accordance with such procedures as
the Administrative Committee shall determine from time to time. The
determination of whether, and in what amount, a distribution will be permitted
pursuant to this Section 9.08 shall be made by the Administrative Committee, in
its discretion.

 

Section 9.09 Early Withdrawal. Notwithstanding the provisions of Section 9.01
and any Participation Agreement, Restricted Stock Deferral Agreement, Stock
Option Gain Deferral Agreement and/or other election form executed by the
Participant, a Participant shall be entitled to elect to withdraw all or any
part of the vested balance in the Participant’s Deferral Account, Restricted
Stock Account and/or Gain Share Account in accordance with this Section 9.09 by
filing with the Administrative Committee such forms, and in accordance with such
procedures, as the Administrative Committee shall determine from time to time.
As soon as practicable after receipt of such form by the Administrative
Committee, the Company shall pay an amount equal to ninety percent of the
balance in such Participant’s Deferral Account, Restricted Stock Account and/or
Gain Share Account (determined as of the most recent Valuation Date preceding
the date such election is filed) to the electing Participant in a lump sum in
cash (with respect to his/her Deferral Account and Restricted Stock Account) or
in the form of actual shares of Common Stock only (with respect to the
Participant’s Gain Share Account), and the Participant shall forfeit the
remainder of such Deferral Account, Restricted Stock Account and/or Gain Share
Account. All Participation Agreements Restricted Stock Deferral Agreements,
Stock Option Gain Deferral Agreements and/or other election forms previously
filed by a Participant who elects to make a withdrawal under this Section 9.09
shall be null and void after such early withdrawal election is filed (including
without limitation Participation Agreements with respect to Plan Years or
performance periods that have not yet been completed), and such a Participant
shall not thereafter be entitled to file any Participation Agreements under the
Plan with respect to the first Plan Year that begins after such early withdrawal
election is made.

 

Section 9.10 Change in Control. In the event of a Change in Control that is
recommended for approval to the shareholders by the Board, no immediate special
payment shall be made to any Participant and the terms and conditions of the
Plan shall remain in full force and effect. Notwithstanding anything contained
in this Plan to the contrary, upon a hostile Change in Control, the Company
shall immediately pay to each Participant in a lump sum in cash or in Common
Stock, with respect to payment of Restricted Stock Accounts and/or Gain Share
Accounts and amounts invested in the Company Stock Fund, the balance in his/her
Gain Share Accounts and Deferral Account(s) (determined as of the most recent
Valuation Date preceding the Change in Control). Hostile Change in Control is
defined as a Change in Control of the Company which is not recommended for
approval to the shareholders by the Board or a change in control that results in
a material reduction in a Participant’s compensation and/or duties.

 

Section 9.11 Payout Upon Taxable Event. In the event any Participant or his or
her Beneficiary is determined to be subject to federal income tax on any amount
to the credit of his or her account under the Plan prior to the time of payment
under the Plan, a portion of such taxable amount equal to the federal, state and
local taxes (excluding any interest or penalties) owed on such taxable amount,
shall be distributed to the Participant or his or her Beneficiary, as the case
may be, as soon thereafter as practicable. Any such distribution, whether
directly from the Company or from a trust, shall reduce the Company’s liability
to such Participant or Beneficiary under the Plan with such reductions to be
made on a pro rata basis over the term of benefit payments under the Plan. In
addition, Participants or Beneficiaries, as the case may be, shall be reimbursed
for any interest or penalties in respect of such taxes upon receipt of
documentation of same.

 

13



--------------------------------------------------------------------------------

Section 9.12 Withholding of Taxes. Notwithstanding any other provision of this
Plan, the Company shall withhold from payments made hereunder any amounts
required to be so withheld by any applicable law or regulation.

 

ARTICLE X

 

BENEFICIARY DESIGNATION

 

Section 10.01 Beneficiary Designation. Each Participant shall have the right, at
any time, to designate any person, persons or entity as his Beneficiary or
Beneficiaries. A Beneficiary designation shall be made, and may be amended, by
the Participant by filing a written designation with the Administrative
Committee, on such form and in accordance with such procedures as the
Administrative Committee shall establish from time to time.

 

Section 10.02 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant, then the Participant’s Beneficiary shall be deemed to be the
Participant’s estate.

 

ARTICLE XI

 

AMENDMENT AND TERMINATION OF PLAN

 

Section 11.01 Amendment. The Board or the Compensation Committee may at any time
amend this Plan in whole or in part, provided, however, that no amendment shall
be effective to decrease the balance in any Deferral Account, Gain Share
Account, or Restricted Stock Account as accrued at the time of such amendment,
nor shall any amendment otherwise have a retroactive effect.

 

Section 11.02 Company’s Right to Terminate. The Board or the Compensation
Committee may at any time terminate the Plan with respect to future
Participation Agreements. The Board or the Compensation Committee may also
terminate the Plan in its entirety at any time for any reason, including without
limitation if, in its judgment, the continuance of the Plan, the tax,
accounting, or other effects thereof, or potential payments thereunder would not
be in the best interests of the Company, and upon any such termination, the
Company shall immediately pay to each Participant in a lump sum the accrued
balance in his Deferral Account, Restricted Stock Account, and/or Gain Share
Account (determined as of the most recent Valuation Date preceding the
termination date).

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01 Unfunded Plan. This Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of Sections 201, 301 and 401 of ERISA. All payments pursuant to the Plan shall
be made from the general funds of the Company and no special or separate fund
shall be established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.

 

14



--------------------------------------------------------------------------------

Section 12.02 Nonassignability. Except as specifically set forth in the Plan
with respect to the designation of Beneficiaries, neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

 

Section 12.03 Validity and Severability. The invalidity or unenforceability of
any provision of this Plan shall not affect the validity or enforceability of
any other provision of this Plan, which shall remain in full force and effect,
and any prohibition or unenforceability in any jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.

 

Section 12.04 Governing Law. The validity, interpretation, construction and
performance of this Plan shall in all respects be governed by the laws of the
State of Florida, without reference to principles of conflict of law, except to
the extent preempted by federal law.

 

Section 12.05 Employment Status. This Plan does not constitute a contract of
employment or impose on the Participant or the Company any obligation for the
Participant to remain an employee of the Company or change the status of the
Participant’s employment or the policies of the Company and its affiliates
regarding termination of employment. Section 12.06 Underlying Incentive Plans
and Programs. Nothing in this Plan shall prevent the Company from modifying,
amending or terminating its compensation or incentive plans and programs.

 

Section 12.07 Successors. Hughes Supply, Inc. shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of its business or assets to expressly assume and agree
to perform under this Plan in the same manner and to the same extent that it
would be required to perform if no such succession had taken place. As used in
this Plan, the term “Hughes Supply, Inc.” shall mean any successor that
expressly assumes and agrees to perform this Plan or which otherwise becomes
bound by all the terms and provisions of this Plan by operation of law;
provided, however, that nothing contained in this Section 12.07 shall be
interpreted to negate the occurrence of a Change in Control.

 

Effective as of March 1, 2002

 

Hughes Supply, Inc.

 

15



--------------------------------------------------------------------------------

APPENDIX A

 

MONY Money Market

PIMCO Total Return Instl

PIMCO Real Return Bond A

MFS Total Return A

Dreyfus Appreciation

Dreyfus S&P 500 Index

T. Rowe Price Equity-Inc

Enterprise Growth A

Fidelity Growth Company

Enterprise High-Yield Bond A

Lord Abbett Mid-Cap Value A

Alger MidCap Growth A

Janus Aspen Intl Growth Instl

Enterprise Small Co Value A

Dreyfus Small Cap Stock Index

MFS New Discovery A

 

16